                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT


    MICHAEL CASTILLO,
         Plaintiff,

            v.                                                     No. 3:14-cv-1166 (VAB)

    JASON HOGAN, et. al,
         Defendants.


                           RULING AND ORDER ON MOTIONS IN LIMINE

           Michael Castillo (“Plaintiff”) an inmate at the Cheshire Correctional Institution

(“Cheshire CI”), has sued Sheryl Estrom, Jason Hogan, Allen Smith, Christopher Johnson,

Belinda Stewart, and Ricardo Ruiz (collectively “Defendants”), corrections officials and medical

providers, for alleged deliberate indifference to his serious medical needs, and retaliation. Rev.

Joint Trial Mem., ECF No. 110; Second Am. Compl., ECF No. 35.

           Before the jury trial beginning on April 22, 2019, both sides have filed motions in limine.

           Mr. Castillo moves to preclude Defendants from introducing evidence concerning his and

inmate witness Melendez’s criminal histories, prison disciplinary records, and Department of

Correction’s security risk group designations. Mot. in Limine to Exclude Pl. and Inmate Witness’

Crim. Records, Prison Disciplinary Records, and Dep’t of Corr. Security Affiliations at Trial

(“Pl. Mot.”), ECF No. 74.

           Defendants move to exclude Plaintiffs Exhibits 25–27,1 newspaper articles and a

Department of Correction’s Auditors’ Report, as inadmissible. Mot. in Limine to Exclude Pl.

Exhibits 19–21 (“Def. Mot.”), ECF No. 76.




1
    These exhibits were initially labelled 19–21, but are now labeled 25–27. Rev. Joint Trial Mem., Ex. C at 2.
       For the reasons below, Plaintiff’s motion in limine, ECF No. 74, is DENIED without

prejudice to the possibility of renewal at trial. Defendants’ motion in limine, ECF No. 76, also is

DENIED without prejudice to the possibility of renewal at trial.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.      Factual Background

       Mr. Castillo, an inmate in the custody of the Connecticut Department of Correction, was,

at all pertinent times, incarcerated at Cheshire CI. Rev. Joint Trial Mem. at 3. Defendants are

correctional officials and medical providers who are or were employed at Cheshire CI. Id.

       Mr. Castillo asserts two causes of action against Defendants. First, he alleges that Mr.

Ruiz, Ms. Estrom and Ms. Stewart were deliberately indifferent to his serious medical needs for

a period of eighteen months in violation of the Eighth Amendment of the United States

Constitution. Id. Second, Mr. Castillo alleges that Mr. Johnson, Mr. Smith and Mr. Hogan

retaliated against him “for exercising his Constitutional right to protection from being forced to

incriminate himself or another person in connection with a State of Connecticut Department of

Correction investigation,” id. at 4, by denying him unnecessary medical attention.

       Mr. Ruiz, Ms. Estrom and Ms. Stewart argue that Mr. Castillo did not suffer from a

serious medical condition and that they provided the medically indicated treatment. Id. Mr.

Johnson, Mr. Smith and Mr. Hogan claim that they did not prevent Mr. Castillo from receiving

medical care. Id. They allegedly “were in no way motivated by [Mr. Castillo’s] supposed lack of

cooperation with the [Connecticut Department of Correction’s] investigation into gang activity.”

Id. In any event, all of the Defendants assert an entitlement to qualified immunity.




                                                 2
       B.      Procedural Background

       On August 14, 2014, Mr. Castillo filed his initial Complaint. Compl., ECF No. 1.

       On January 26, 2015, the case was assigned to this Court. Order of Transfer, ECF No. 7.

       On March 9, 2015, Mr. Castillo filed an Amended Complaint. Am. Compl. ECF No. 10.

       On April 30, 2015, the Court issued an initial review order dismissing two of the

Defendants from the case, Warden Jon Brighthaupt and Deputy Warden Powers and permitting

the case to proceed against the remaining Defendants. Initial Review Order, ECF No. 11.

       On June 16, 2015, Defendants filed a motion to dismiss. Mot. to Dismiss, ECF No. 15.

       On August 31, 2015, Mr. Castillo opposed the motion to dismiss. Opp. to Mot. to

Dismiss, ECF No. 21.

       On February 22, 2016, the Court granted in part and denied in part Defendants’ motion to

dismiss. Ruling on Mot. to Dismiss, ECF No. 27. The Court dismissed Mr. Castillo’s state law

claims, but permitted his federal law claims to proceed. Id. at 10.

       On May 31, 2016, Mr. Castillo filed his Second Amended Complaint. Second Am.

Compl., ECF No. 35.

       On November 16, 2016, Defendants answered the Second Amended Complaint. Answer,

ECF No. 38

       On April 28, 2017, Defendants moved for summary judgment. Mot. Summ. J., ECF No.

48.

       On July 20, 2017, Mr. Castillo objected to Defendants’ motion for summary judgment,

Obj. re Mot. Summ. J., ECF No. 53, and filed his statement of material facts, Statement Material

Facts, ECF No. 54.




                                                 3
            On March 31, 2018, the Court granted in part and denied in part Defendants’ motion for

summary judgment. Ruling on Def. Mot. for Summ. J., ECF No. 55. The Court dismissed the

January 2011 to March 7, 2011 deliberate indifference claims against Defendants Hogan, Smith,

Johnson, Garcia, Mack, Guzman, and the April 11, 2011 to July 18, 2012 deliberate indifference

claims against Defendants Durato, Brown, Garcia, Bouffard and Saraceno. Id. at 37. The Court

permitted “the claim that Hogan, Johnson, and Smith engaged in retaliatory conduct in February

2011 and the claims that Ruiz, Stewart, and Estrom were deliberately indifferent to Mr.

Castillo’s sinus condition during the period from April 11, 2011 to July 18, 2012,” id., to proceed

to trial.

            On October 19, 2018, Plaintiff moved to exclude evidence concerning his and inmate

Melendez’s criminal histories, prison disciplinary records, and security risk group designations.

Pl. Mot.

            On October 23, 2018, Defendants moved to exclude Plaintiff’s newspaper article and

Auditor’s report exhibits. Def. Mot.

            After granting extensions of the trial date, as requested by the parties, the Court

scheduled the trial for April 22–24, 2019.

II.         STANDARD OF REVIEW

            Motions in limine provide district courts the opportunity to rule in advance of trial on the

admissibility and relevance of certain forecasted evidence. See Luce v. United States, 469 U.S.

38, 40 n.2; Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996). “A district court’s inherent

authority to manage the course of its trials encompasses the right to rule on motions in limine.”

Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176 (S.D.N.Y. 2008).




                                                      4
          A court should only exclude evidence on motions in limine if the evidence is clearly

inadmissible on all potential grounds. Levinson v. Westport Nat’l Bank, No. 09-cv-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. June 27, 2013). The court also retains discretion to reserve

judgment on some or all motions in limine until trial so that the motions are placed in the

appropriate factual context. See In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.,

643 F. Supp. 2d 471, 476 (S.D.N.Y. 2009) (quoting United States v. Chan, 184 F. Supp. 2d 337,

340 (S.D.N.Y. 2002)); Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. L.E. Myers Co., 937 F.

Supp. 276, 287 (S.D.N.Y. 1996).

III.      DISCUSSION

          A.     Criminal Convictions, Prison Disciplinary Records, and Security Group
                 Designations

                 1.      Criminal Convictions

          Defendants argue that Mr. Castillo and Mr. Melendez’s prior convictions are admissible

for impeachment during cross examination under Federal Rule of Evidence 609. Rev. Joint Trial

Mem., Ex. D, fn 2; FED. R. EVID. 609. Mr. Castillo moves to exclude this evidence as

inadmissible under Rules 404(b)(1) and 403. FED. R. EVID. 403, 404(b)(1). Pl. Mot. at 1–2;

Mem. of Law in Supp. of Mot. in Limine to Exclude Pl. and Inmate Witness’ Crim. Records,

Prison Disciplinary Records, and Dep’t of Corr. Security Affiliations at Trial (“Pl. Mem.”), ECF

No. 75.

          Rule 609(a) permits the introduction of criminal conviction evidence for the purpose of

“attacking a witness’s character for truthfulness.” FED. R. EVID. 609(a).

          Federal Rule of Rule 404(b)(1) limits the admission of evidence of crimes or other acts.

FED. R. EVID. 404(b)(1). It states that “[e]vidence of a crime, wrong, or other act is not




                                                  5
admissible to prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” FED. R. EVID. 404(b)(1).

         Rule 403 permits courts to “exclude [any] relevant2 evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” FED. R. EVID. 403.

         In Rule 609(a) challenges, “the Court’s threshold inquiry is whether the evidence is

relevant.” Vega v. Rell, No. 3:09-CV-737 VLB, 2013 WL 6243960, at *2 (D. Conn. Dec. 3,

2013). To be relevant, prior convictions or the circumstances surrounding those crimes should

shed light on a witness’s propensity for dishonesty. Id. (“As the plaintiff was convicted of drug

and assault offenses, rather than fraud, larceny, embezzlement, obstruction, perjury or other like

offenses involving dishonesty or untruthfulness, and further as defendants have not cited to any

facts surrounding plaintiff’s commission of the offenses thereby enabling the court to determine

whether they were committed under circumstances tending to bear on the plaintiff’s propensity

for dishonesty, the defendants have failed to make a threshold showing of relevancy.”). If a prior

crime is deemed relevant, courts then employ a balancing test to determine if it is admissible

under Rule 403. Ramos v. Trifone, No. 3:11CV00679 (SALM), 2015 WL 6509114, at *4 (D.

Conn. Oct. 28, 2015).

         Second Circuit courts use the Daniels factors to determine the admissibility of past

criminal convictions under Rule 403. Id. (quoting Daniels v. Loizzo, 986 F. Supp. 245, 250

(S.D.N.Y. 1997) (citation omitted)). The four Daniels factors are: “(1) the impeachment value of

the prior crime, (2) the remoteness of the prior conviction, (3) the similarity between the past


2
 “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would be without the
evidence; and (b) the fact is of consequence in determining the action.” FED. R. EVID. 401.

                                                          6
crime and the conduct at issue, and (4) the importance of the credibility of the witness.” Daniels,

986 F. Supp. at 250. Courts commence their Daniels analyses by considering the relation

between the prior crimes and witness credibility. Ramos, 2015 WL 6509114, at *4 (“[A]ll Rule

609(a)(1) felonies are not equally probative of credibility. Here, the plaintiff’s convictions

[including convictions for rioting and possession of a weapon or dangerous instrument at a

correctional institution] are not necessarily probative as to honesty or veracity.”) (internal

quotation and citation omitted)).

       In 2008, Mr. Castillo was convicted on several murder counts and a conspiracy to commit

murder count. Pl. Mem. at 3. Previously, he was convicted of misdemeanor resisting arrest and

possession of narcotics. Id.

       In 2009, Mr. Melendez was convicted on two counts of the sale of narcotics by a drug-

dependent person, and two counts of selling a controlled substance within fifteen-hundred feet of

a daycare center. Id. At 4. Mr. Melendez was previously convicted of risk of injury to a child and

second degree harassment. Id.

       As an initial matter, none of these convictions stem from crimes of dishonesty or

untruthfulness. Vega, 2013 WL 6243960, at *2 (“[T]he plaintiff was convicted of drug and

assault offenses, rather than fraud, larceny, embezzlement, obstruction, perjury or other like

offenses involving dishonesty or untruthfulness . . . .”). Further, the crimes of violence or sale of

controlled substances could be highly prejudicial to a jury. See, id.

       Nevertheless, some of these crimes could be relevant if “they were committed under

circumstances tending to bear on the [witnesses’] propensity for dishonesty[.].” Id. Even if

Defendants made such a showing, they would then need to demonstrate that these decade-old

crimes bear some similarity to the conduct at issue. Daniels, 986 F. Supp. at 250. At present, the



                                                  7
admission of these criminal histories seems unfairly prejudicial and the Court has no intention of

permitting their introduction as evidence at trial. FED. R. EVID. 403.

       Because the trial has not yet occurred, however, this evidence has not been presented in

context.

       For that reason, Plaintiff’s motion to exclude Mr. Castillo and Mr. Melendez’s criminal

convictions is DENIED without prejudice to renewal at trial and the Court will permit

Defendants to argue the relevance and admissibility of this evidence at trial. See Nat’l Union

Fire Ins., 937 F. Supp. at 287 (“the Court will reserve judgment on the motion until trial when

admission of particular pieces of evidence is in an appropriate factual context”).

               2.      Prison Disciplinary Records and Security Risk Group Designations

       Rule 608(b) limits the admissibility of evidence regarding a witness’s character for

truthfulness or untruthfulness. FED. R. EVID. 608. It states:

       Except for a criminal conviction under Rule 609, extrinsic evidence is not
       admissible to prove specific instances of a witness’s conduct in order to attack or
       support the witness's character for truthfulness. But the court may, on cross-
       examination, allow them to be inquired into if they are probative of the character
       for truthfulness or untruthfulness of: (1) the witness; or (2) another witness whose
       character the witness being cross-examined has testified about.

FED. R. EVID. 608(b). The admission of character evidence is further limited by Rules 404 and

403, as discussed above.

       Records of prison discipline are generally inadmissible for impeachment unless they

reflect dishonesty or deceit. Lewis v. Velez, 149 F.R.D. 474, 481 (S.D.N.Y. 1993) (“While

impeachment is indeed a proper purpose for the introduction of prior acts, none of the acts

chronicled in Mr. Lewis’ disciplinary record reflect dishonesty or deceit.”). Further, records that

reveal gang affiliation are often considered highly prejudicial. Ramos, 2015 WL 6509114, at *7

(“Even if plaintiff’s gang affiliation is relevant, its probative value is outweighed by the


                                                  8
prejudicial effect the evidence would have on the jury. ‘Evidence of a witness’s affiliation with a

gang is highly prejudicial,3 especially when the gang evidence is not relevant to a central issue in

a case.’”)(quoting Case v. Town of Cicero, No. 10CV7392, 2013 WL 5645780, at *5 (N.D. Ill.

Oct. 16, 2013).

        While courts are reluctant to admit prison discipline and gang affiliation records, such

records may be admissible for impeachment in limited circumstances. Lewis, 149 F.R.D. at 481

(“impeachment is indeed a proper purpose for the introduction of prior acts . . . .”). This case

appears to present such a circumstance.

        Mr. Castillo claims that Defendants Hogan, Johnson, and Smith denied him medical

attention “in retaliation for [his] non-cooperation and refusal to become an informant[.].” Second

Am. Compl. at 8. Defendants assert that this alleged non-cooperation was related to “the

investigation into gang activity.” Rev. Joint Trial Mem at 4. Mr. Castillo and Mr. Melendez’s

prison discipline records and security risk group designations—particularly as they relate to gang

activity—therefore may be relevant to the defense against Mr. Castillo’s retaliation claims.

        But the records and designations themselves do not appear as probative as Defendants’

ability to question Mr. Castillo and Mr. Melendez about their gang activity. As a result, the

prison discipline records and security risk group designations may not become relevant unless

and until Mr. Castillo and Mr. Melendez are asked and deny any gang affiliation. If both readily

admit gang affiliation, the admission of the records and the designations may not be necessary at

all.




3
  The Ramos court explained “The Ninth Circuit has held that ‘evidence relating to gang involvement will almost
always be prejudicial and will constitute reversible error. Evidence of gang membership may not be introduced . . .
to prove intent or culpability.’” Ramos, 2015 WL 6509114, at *7 (quoting Kennedy v. Lockyer, 379 F.3d 1041, 1055
(9th Cir. 2004). The Second Circuit has yet to adopt this exact formulation for reversible error.

                                                         9
        Indeed, the Court recognizes that this evidence may be “highly prejudicial” to the jury.

Ramos, 2015 WL 6509114, at *7. But the jury may not properly understand Mr. Castillo’s

retaliation claim or Defendants’ response to that claim absent these records, if there is a denial of

gang affiliation by either Mr. Castillo or Mr. Melendez or both. If that happens, the issue may be

whether these records are admissible as “extrinsic evidence of a witness’s prior inconsistent

statement” under Rule 613 of the Federal Rules of Evidence. FED. R. EVID. 613; e.g., United

States v. Howard, 639 F. App’x 686, 689 (2d Cir. 2016) (Explaining that the order of witnesses

at a trial and the context guide the Court’s application of 613: “Additionally, because the police

officers testified before Johnson, the requirements of Federal Rule of Evidence 613(b) were not

satisfied.”).

        Because the trial has not yet occurred, however, this evidence has not been presented in

context.

        For that reason, Plaintiff’s motion to exclude Mr. Castillo and Mr. Melendez’s prison

discipline records and security risk group designations is DENIED without prejudice and the

Court will permit Defendants to argue the relevance and admissibility of this evidence at trial.

See Nat’l Union Fire Ins., 937 F. Supp. at 287 (“the Court will reserve judgment on the motion

until trial when admission of particular pieces of evidence is in an appropriate factual context”).

        B.      Newspaper Articles and Auditor’s Report

        Plaintiff intends to introduce a Hartford Courant article entitled “Lawmakers Hear from

Families of Sick or Dead Inmates, Then Indict Medical Care by UConn Health,” a CT Mirror

article entitled “Dwindling Oversight Heightens Concern Over Medical Mental Health Care for

Inmates,” and an Auditor’s Report that allegedly reviews a memorandum of agreement between

the Department of Correction and the University of Connecticut Health Center’s Correctional



                                                 10
Managed Health Care Division.” Rev. Joint Trial Mem., Ex. C; Mem. Of Law in Supp. of Mot.

in Limine to Exclude Pl. Exhibits 19–21, ECF No. 76-1, at 3. Defendant argues that these

documents are irrelevant under Federal Rule of Evidence 401, inadmissible as hearsay under

Rules 801 and 802, and misleading, confusing, unfairly prejudicial, and a waste of time under

Rule 403. FED. R. EVID. 401, 403, 801, 802. Def. Mem.

       Under Rule 401, “[e]vidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” FED. R. EVID. 401. Relevant evidence may be excluded if it fails the

Rule 403 balancing test, as explained above. Further, certain hearsay evidence is inadmissible.

       “The Federal Rules of Evidence define hearsay as a declarant’s out-of-court statement

‘offer[ed] in evidence to prove the truth of the matter asserted in the statement.’” United States v.

Dupree, 706 F.3d 131, 136 (2d Cir. 2013)(quoting FED. R. EVID. 801(c)). “Hearsay is admissible

only if it falls within an enumerated exception.” Id. (citing FED. R. EVID. 802).

       “[N]ewspaper articles offered for the truth of the matters asserted therein are inadmissible

hearsay.” Odom v. Matteo, 772 F. Supp. 2d 377, 404 (D. Conn. 2011). Articles describing

inadequate or dangerous prison conditions are inadmissible as hearsay when submitted for the

truth of the matters asserted. Allen v. City of New York, 480 F. Supp. 2d 689, 720 (S.D.N.Y.

2007) (“The CNN article, dated August 16, 1998, reports that, over the prior decade, inmates of

Rikers Island jail had been routinely beaten, and correction officers had taken steps to conceal

these assaults. The Court, however, cannot consider this article in assessing Allen’s opposition to

summary judgment. Such evidence constitutes inadmissible hearsay, which is unusable to defeat

summary judgment.”) (internal quotations and citations omitted)). So too are most news articles

used to demonstrate an organizational pattern or practice. Gonzalez v. City of New York, 354 F.



                                                 11
Supp. 2d 327, 347, fn29 (S.D.N.Y. 2005) (“The record also contains newspaper articles that

appear to be offered in support of Plaintiffs’ pattern and practice claims . . . . [they are]

inadmissible hearsay and unusable to defeat summary judgment.”)(internal quotations and

citations omitted)).

        To the extent that Plaintiff’s exhibits 25–27 are offered to demonstrate a Department of

Corrections policy or practice of deliberate indifference to inmates’ serious medical conditions,

they appear to be inadmissible hearsay. Gonzalez, 354 F. Supp. 2d at fn29 (“The record also

contains newspaper articles that appear to be offered in support of Plaintiffs’ pattern and practice

claims . . . . [they are] inadmissible hearsay.”). To the extent that the exhibits are meant to show

dangerous or inhospitable prison conditions, or even a cover up among prison officials, the

exhibits are similarly inadmissible under Rule 801. See Allen, 480 F. Supp. 2d at 720 (“The CNN

article . . . reports that, over the prior decade, inmates of Rikers Island jail had been routinely

beaten, and correction officers had taken steps to conceal these assaults . . . . Such evidence

constitutes inadmissible hearsay[.]). The Auditor’s report, which does appear to have been

produced for or about this litigation, seems to fall into the same category of inadmissible hearsay

as the news articles.

        Even if Mr. Castillo could demonstrate the inapplicability of Rule 801 to these exhibits or

the availability of a hearsay exception under 802, he would still need to demonstrate the

relevance of these exhibits under Rule 401 and address Defendants’ arguments that these

exhibits would not mislead or unfairly prejudice the jury (i.e., under Rule 403). See FED. R. EVID.

401, 403, 801, 802.




                                                  12
       At this stage, any argument as to the admissibility of these proposed exhibits seems

unlikely to succeed. Because the trial has not yet occurred, however, this evidence has not been

presented in context.

       For that reason, Defendants’ motion to exclude Plaintiff’s exhibits 25–27 is DENIED

without prejudice to renewal and the Court will permit Plaintiff to argue the relevance and

admissibility of this evidence at trial. See Nat’l Union Fire Ins., 937 F. Supp. at 287 (“the Court

will reserve judgment on the motion until trial when admission of particular pieces of evidence is

in an appropriate factual context”).

IV.    CONCLUSION

       For the reasons above, Plaintiffs’ motion in limine, ECF No. 74, is DENIED without

prejudice to the possibility of renewal at trial. Defendants’ motion in limine, ECF No. 76, is also

DENIED without prejudice to the possibility of renewal at trial.

       SO ORDERED at Bridgeport, Connecticut, this 16th day of April, 2019.

                                                       /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 13
